Warner, J.
Heard on the application of assignor for exemption in lieu of homestead.
It is conceded that the assignor was not a resident of Ohio on the day the assignment was made. She became such resident thereafter and now claims the exemption in lieu of a homestead allowed to residents of this state by Section 5441, Revisde Statutes. I think the facts existing at the time of the assignment must control, and not being a resident of this state her claim for this exemption must fail. Kunkle, Assignee, v. Resor, 5 N. P., 441.
The assignment is a complete conveyance of all the property .of the assignor except the legal exemptions existing at the time of such conveyance, and no other interest therein remains in the assignor as against the creditors of the estate.
Section 6348, Revised Statutes, providing that ‘ ‘ No assignment for the benefit of creditors shall be construed to include or cover any property exempt from levy or sale on execution,” clearly refers to property exempt at the time the assignment is made.
While the law appertaining to exemptions should be liberally construed so as to effect the enforcement of the generous spirit *636thereof, yet the clear provisions of the statute must not be disregarded in so doing.
The application must be denied.